Bubnett, Justice
(concurring).
I feel constrained to file a brief concurring opinion herein expressing my reason for concurring with the conclusion of the majority.
In Dolen v. State, 181 Tenn. 31, 178 S.W.2d 387, this Court first construed the Act of the Legislature here in question. As I read this case (Dolen v. State) this Court followed United States v. National Discount Corp., 7 Cir., 104 F.2d 611, 613, 124 A.L.R. 283, which opinion passed on the Federal Act which is identical with the Tennessee Act.
In the case followed, United States v. National Discount Corp., supra, that Court said of the section involved herein that the Court had no discretion “to omit or mitigate the forfeiture in such cases, until it is proved that the claimant made such inquiry as to the owner’s record and reputation, of some one or more of the officers named in clause (3), * *
Thus it is that since inquiry was made herein of at least one of the officers I think this clearly sufficient if we are following this case (United States v. National Discount Corp.)
*706Any language to the contrary in the Dolen case is the purest dictum. The question here involved was not before the Court in the Dolen case. A reading of the Dolen case plainly says this Court is following the casé of United States v. National Discount Corp., and like cases.
It is for this reason that I concur with the majority conclusion.